                                Case 2:18-cv-03012-JAM-DMC Document 84 Filed 03/25/21 Page 1 of 1



                       1
                       2
                       3
                       4
                       5
                       6
                                                                 UNITED STATES DISTRICT COURT
                       7
                                                                EASTERN DISTRICT OF CALIFORNIA
                       8
                       9                                                SACRAMENTO DIVISION

                     10
                     11            TIMOTHY SOLOMON,                                         CASE NO.         2:18-cv-3012 JAM DMC (PC)
                     12
                                           Plaintiff,
                     13                                                                     ORDER
                                   vs.
                     14
                     15            JONATHAN SHELDON,
                                   M. ARANDA,
                     16            N. MARTINEZ,
                                   A. YOUNG,
                     17
                     18                 Defendants.
                                   ____________________________________/
                     19
                     20                  Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),
                     21
                                 IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH
                     22
                                 PREJUDICE as to all claims, causes of action, and parties, with each party bearing that party’s
                     23
                     24          own attorney’s fees and costs. The Clerk is directed to close the file.

                     25
                     26          Dated: March 25, 2021
                     27                                                                      ____________________________________
                                                                                             DENNIS M. COTA
                     28                                                                      UNITED STATES MAGISTRATE JUDGE
Maire & Deedon
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001-2813          ___________________________________________________________________________________________________ PAGE 1
(530) 246-6050                   STIPULATION OF DISMISSAL [FRCP 41(a) AND [PROPOSED] ORDER
